CLYDE “ED” SNIFFEN, JR.
ACTING ATTORNEY GENERAL
Lael A. Harrison

Assistant Attorney General
Alaska Bar No. 0811093

Alaska Department of Law

P.O. Box 110300

Juneau, AK 99811-0300
Telephone: 907.465.3600
Facsimile: 907.465.3019

Email: lael.harrison@alaska.gov

Attorney for Defendants

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

THE ALASKA LANDMINE LLC and
JEFFREY LANDFIELD,

Plaintiffs,
V.

MICHAEL J. DUNLEAVY, in his
official capacity as Governor of the State
of Alaska; BEN STEVENS, in his official
capacity as Chief of Staff to the Governor
of the State of Alaska; and JEFF
TURNER, in his official capacity as
Deputy Communications Director

for the Office of the Governor of the State
of Alaska,

Defendants.

 

 

Case No.: 3:20-cv-003 11-JMK

DECLARATION OF
COREY ALLEN YOUNG

I, Corey Young, declare under penalty of perjury that the following is true and

correct:

1. I am currently the Deputy Press Secretary for the Office of the Governor. I

Case 3:20-cv-00311-JMK Document 21-4 Filed 01/06/21 Page 1 of 3
have a journalism background and worked for the following news outlets during the
times specified: KTUU (2012 - 2016), KTVA (2008 - 2012), KXD (2007-2008) I also
worked as the public information officer for the Department of Corrections from 2016 to
2017 and started in the Governor’s press office as the interim press secretary under the
prior administration of Governor Bill Walker in 2016. I became the Deputy Press
Secretary in August of 2020.

2. As an Alaskan reporter, it was always my understanding that the current
administration could invite the reporters and news outlets they wanted to a press
conference. As a reporter, sometimes I would be invited to press conferences and was
called on to ask a question; sometimes I would be invited but not called on to ask a
question; and sometimes I would not be invited. I never considered myself to have a
guaranteed invite to press conferences. I believe this understanding was widely shared by
those in the Alaskan press.

3. Under former Governor Bill Walker, the informal press conference policy
was much the same as it is under Governor Mike Dunleavy. The list of those invited to
attend a press conference was at the discretion of the administration and subject to change
depending on the topic, location, etc. And bloggers were generally not invited to
participate in press conferences.

Date: January 6, 2021 ». ( ‘fio

Corey Alte n Young

 

Declarations have the same legal force as affidavits. 28 U.S.C. § 1746.

The Alaska Landmine, et al. v. Dunleavy, et al. Case No.: 3:20-cv-003 11-JMK

ee RON OF ORE EN MQUNG 4 Filed 01/06/21 Page 2 of 8° 2 °F?
CERTIFICATE OF SERVICE
I certify that on January 6, 2021, the foregoing Declaration of Corey Allen Young
was served on the following via the CM/ECF electronic filing system.
Matthew Singer, Schwabe, Williamson & Wyatt, P.C.
Lee C. Baxter, Schwabe, Williamson & Wyatt, P.C.

s/ Lael Harrison
Lael A. Harrison, Assistant Attorney General

 

The Alaska Landmine, et al. v. Dunleavy, et al. Case No.: 3:20-cv-003 1 1-JMK

DECLARATION OF SORE YAR-TEN MOUNG 4 Filed 01/06/21 Page 3 of 38°? 3
